Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney-General has advised this Court by letter that the determination at issue has been administratively reversed and all references thereto have been ordered expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is moot and the petition is dismissed (see, Matter of Martin v Henderson, 159 AD2d 867).
Crew III, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.